DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/29/2021 is acknowledged and entered by the Examiner. Claim 33 has been amended. Claim 11 was previously canceled. Claims 1-10 and 12-34 are currently pending in the instant application.  
The rejection of claim 33 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendment.
Examiner’s Statement of Reason for Allowance
Claims 1-10 and 12-34 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 03/29/2021, have been carefully reviewed and searched. 
	Initially, it’s noted that the claimed nano-mix additive particles are described as containing silica, silicon, ZnO, titanium dioxide, and/or metals such that the nano-mix additive particles are combined with carbon materials and/or wrapped in or coated with the graphene-based carbon material; thereby, providing silica and carbon bonding without the need of coupling 
	Currently, there is no prior art alone or in combination that teaches or render obvious a compound comprises of a fluoroelastomer material with a filler material containing carbon particles of layered graphene that are aggregated with nano-mix additive particles as required in claim 1. Therefore, claim 1 is allowable over the prior art of record. Claims 2-10 and 12-34 directly or indirectly depend from claim 1 and are allowable based on their dependencies. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761